508 F.2d 1332
RAWLEIGH, MOSES & CO., INC., a corporation, Appellant,v.Herbert MARTIN, Jr., and William Leo McNeil, Appellees.
No. 74-1486.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 7, 1975.Decided Jan. 13, 1975.

Appeal from the United States District Court for the Eastern District of Missouri, John K. Regan, Judge.
David K. Breed, St. Louis, Mo., for appellant.
Claude W. McElwee, Jr., St. Louis, Mo., for appellees.
Before GIBSON, Chief Judge, and HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
Upon a careful consideration of the record, the briefs and the oral arguments of the parties, the Court has concluded that the judgment of the district court is based upon findings that are not clearly erroneous, that no error of law appears and that an opinion by this Court would have no precedential value.  For these reasons the judgment appealed from is hereby affirmed on the basis of the opinion of the trial court.  Rawleigh, Moses & Co. v. Martin, 376 F.Supp. 107 (E.D.Mo.1974).  See Rule 14 of the Rules of this Court.